ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
_jjThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to inform his client of what was transpiring in her case and then executed an agreement contrary to the stated objectives of the representation without first obtaining her informed consent to do so. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Christopher D. Weddle, Louisiana Bar Roll number 29475, be suspended from the practice of law for a period of three months. This suspension shall be deferred in its entirety, subject to the condition that any misconduct by respondent during a one-year period following the date of finality of this court’s judgment may be grounds for making the deferred suspension execu-tory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.